Case 2:21-cr-20283-AJT-DRG ECF No. 1, PagelD.1 Filed 04/28/21 Page 1 of Ss

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:21-cr-20283
Judge: Tarnow, Arthur J.
MJ: Grand, David R.
Plaintiff Filed: 04-28-2021 At 02:06 PM
INDI USA V KEN KENYATTA WILSON (LG)

UNITED STATES OF AMERICA,

Vv. Violations:
18 U.S.C. § 21138(a)
KEN KENYATTA WILSON, 18 U.S.C. § 924(c)(1)(A)
18 U.S.C. § 922(g)(1)
Defendant.

/

 

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. § 2113(a) - Bank Robbery

On or about March 23, 2021, in the Eastern District of Michigan,
the defendant, Ken Kenyatta Wilson, by intimidation, did take from the
person or presence of another, money, namely $1,000, belonging to and
in the care, custody, control, management, and possession of the Chase
Bank, located at 4101 E. Ellsworth Road, Ypsilanti, Michigan 48197, a
bank whose deposits were then insured by the Federal Deposit

Insurance Corporation, in violation of 18 U.S.C. § 2113(a).

 
Case 2:21-cr-20283-AJT-DRG ECF No. 1, PagelD.2 Filed 04/28/21 Page 2 of 5

COUNT TWO
18 U.S.C. § 924(c)(1)(A) - Possession of a Firearm
in Furtherance of a Crime of Violence

On or about March 23, 2021, in the Eastern District of Michigan,
the defendant, Ken Kenyatta Wilson, did knowingly carry and use a
firearm—that is, a silver Smith & Wesson model 65-1 revolver, a Glock
model 22 .40 semi-automatic handgun, and an Omni model hybrid
multi-caliber semi-automatic rifle—during and in relation to a crime of
violence for which he may be prosecuted in a court of the United States,
that is, bank robbery as alleged in Count One, in violation of 18 U.S.C.
§ 924(c)(1)(A).

COUNT THREE
18 U.S.C. § 922(g)(1) - Felon in
Possession of a Firearm

On or about March 23, 2021, in the Eastern District of Michigan,
the defendant, Ken Kenyatta Wilson, knowing that he had been
convicted of at least one crime punishable by imprisonment for a term
exceeding one year, did knowingly possess a firearm—that is, a Glock

model 22 .40 semi-automatic handgun, which had previously traveled in

and affected interstate commerce—in violation of 18 U.S.C. § 922(g)(1).

 
 

Case 2:21-cr-20283-AJT-DRG ECF No. 1, PagelD.3 Filed 04/28/21 Page 3of5

FORFEITURE ALLEGATIONS
18 U.S.C. § 981, 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)

The allegations contained in Counts One through Three of this
Indictment are hereby incorporated by reference for the purpose of
alleging forfeiture pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C)
together with 28 U.S.C. § 2461, and 18 U.S.C. § 924(d) together with 28
U.S.C. § 2461.

Upon conviction of the offense charged in Count One of this
Indictment, the defendant shall forfeit to the United States any
property which constitutes, or is derived from, proceeds obtained
directly or indirectly as a result of such violation, pursuant to 18 U.S.C.
§ 981(a)(1)(C) together with 28 U.S.C. § 2461. Further, pursuant to 18
U.S.C. § 924 together with 28 U.S.C. § 2461, the defendant shall forfeit
to the United States any firearm or ammunition involved in or used in
his knowing violation of 18 U.S.C. § 21138(a).

Upon conviction of the offenses charged in Counts Two and Three
of this Indictment, the defendant shall forfeit to the United States any
firearm or ammunition involved in or used in his knowing violations of
his Title 18 offenses, pursuant to 18 U.S.C. § 924(d) together with 28

U.S.C. § 2461.
Case 2:21-cr-20283-AJT-DRG ECF No. 1, PagelD.4 Filed 04/28/21 Page 4of5

THIS IS A TRUE BILL

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW ROTH
Chief, Major Crimes

s/Jessica V. Currie

JESSICA V. CURRIE

Assistant United States Attorneys
211 West Fort Street, Suite 2001
Detroit, Michigan 48226

(313) 226-9531

Jessica. Currie@usdo}j.gov

 

Dated: April 28, 2021
 

 

Case 2:21-cr-20283-AJT-DRG ECF No. 1, PagelD.5 Filed 04/28/21 Page 5of5

 

United States District Court

imi Case:2:21-cr-20283
Eastern District of Michigan Criminal Case Cov

Judge: Tarnow, Arthur J.
MJ: Grand, David R.
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this formto comp, _ Filed: 04-28-2021 At 02:06 PM

INDI USA V KEN KENYATTA WILSON (LG)

 

 

 
     

 

‘| Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

C Yes No AUSA's Initials: TVO

Case Title: USA v. KEN KENYATTA WILSON

 

 

 

 

 

 

County where offense occurred : WASHTENAW o
Check One: [X]Felony a L]Misdemeanor L-]Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30182 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No:

Judge:

 

 

[_]Corrects errors; no additional charges or defendants. ~
[_]Invoives, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

Z

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

a

   

April 28, 2021
Date

 

sica V. Currie
A8sistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 810-252-7546

Fax: 313-226-2372

E-Mail address: jessica.currie@usdoj.gov
Attorney Bar #; P74213

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
